Citation Nr: 1636520	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine strain.  

3. Entitlement to an initial rating in excess of 10 percent for instability of the left knee.  

4.  Entitlement to an initial rating in excess of 10 percent for a left knee sprain.  

5.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) 

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 2010 to December 2011 with an earlier period of active duty for training from November 2008 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

Although the statement of the case did not include the TDIU claim, the May 2013 rating decision addressed the claim and the Veteran's notice of disagreement identified that decision.  Additionally, the claim is part and parcel of an increased rating claim when raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In February 2014, the Veteran submitted two VA Form 9 substantive appeals.  One limited the appeal solely to the PTSD rating claim while the other indicated he wished to appeal all of the issues.  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2016.  To the extent that there was ambiguity with respect the issues appealed in Veteran's substantive appeal, at the Board hearing, the Veteran clarified that he was appealing all of the issues in the rating decisions.  See Evans v. Shinseki, 25 Vet. App. 7, 14 (2011) (in the case of any ambiguity of a VA Form 9, VA has a duty, under its own regulations, to notify the claimant of such and allow for clarification).  Thus, the six issues identified on the title page are properly on appeal.

The decision below addresses the left knee, PTSD, and TDIU claims.  The hearing loss and lumbar spine claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  Instability of the left knee is, at most, mild.  

2.  Left knee sprain is manifested by, at most, limitation of flexion to 115 degrees and extension to zero degrees, even considering painful motion and other factors; the evidence does not show ankylosis, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.

3.  PTSD and associated symptoms does not result in total social and occupational impairment.  

4.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015).

2.  The criteria for a rating in excess of 10 percent for left knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2015).

3.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411 (2015).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

A standard April 2012 letter satisfied the duty to notify provisions.  For the claims decided herein, the appeals arise from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained, to the extent available.  The Board notes that a January 2013 VA MEMORANDUM reflects a Formal Finding on the Unavailability of complete Service Records.  Although service connection has been established for left knee disabilities and PTSD, where a portion of the Veteran's service treatment records (STRs) are unavailable, there is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in February 2013 and December 2014.  The examination reports, along with the medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met for these claims.

II.  General Rating Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.3 (2015).  


III.  Analysis

A.  Left Knee

The Veteran disagreed with the initial 10 percent evaluations assigned for instability of the left knee and a left knee sprain.  In his July 2013 NOD, he asserted that the 10 percent evaluations assigned did not reflect the functional impairment due to left knee impairment.  At the May 2016 Board hearing, the Veteran indicated that the left knee was not really acting up or bothering him, as it was mainly the back.

With respect to instability, the Veteran's left knee has been rated under DC 5257.  38 C.F.R. § 4.71a.  Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

The February 2013 VA examination report reflects anterior instability of the left knee of "1+" or 0-5 millimeters.  No posterior or medial-later instability was reported and no patellar subluxation/dislocation of the left knee was noted.  As such, the evidence does not establish more than mild instability of the left knee.  

As discussed above, the Board finds that the VA examiner's opinion regarding instability is the most probative evidence as to the severity of the instability due to the medical training and expertise, and that the medical opinion is based on objective physical examination testing.  Moreover, at the Board hearing in May 2016, the Veteran specifically stated that his left knee was not bothering him.  Accordingly, as the Board finds that the preponderance of evidence affirmatively shows, at most, mild instability of the left knee.  Therefore, the criteria for a rating in excess of 10 percent have not been met under DC 5257.

With respect to the left knee sprain, the Veteran's left knee sprain is rated under DC 5260 based on painful motion.  For limitation of flexion of the leg, a noncompensable (zero percent) rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  The knee may also be rated under limitation of extension of the leg.  A noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  (Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2015)).  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

The February 2013 VA examination report shows left knee flexion to 125 degrees with pain noted to begin at 115 degrees.  No limitation of extension was reported.  Additional limitation of motion of the left knee and functional impairment of the left knee was noted to be due to excess fatigability, pain on motion, an interference with sitting, standing, and weight-bearing.  Muscle strength testing was 5/5 in flexion and extension.  The Board does not find that additional range of motion testing is necessary because there is no indication the range of motion is inaccurate based on passive or active motion, and the examiner considered weight-bearing as well.

Even with consideration of painful motion and other factors, the disability picture due to the left knee sprain does not more closely approximate to the criteria for a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the Board considered the range of motion to the point pain was objectively shown, which is still contemplated by the 10 percent rating currently assigned.  The evidence does not show that the left knee sprain results in limitation of flexion to 45 degrees, such as to warrant a higher rating under DC 5260.  A separate 10 percent disability rating is not warranted for left knee extension, which was to zero degrees.  As such, a higher and/or separate compensable rating is not warranted under DC 5261.

The Board has considered other potentially applicable DCs.  However, as the evidence shows that the Veteran's left knee has no ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, disability ratings are not warranted under DCs 5256, 5258, 5259, 5262, or 5263.  

In sum, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for left knee instability; there is no doubt to be resolved; and a higher initial rating is not warranted.  The preponderance of the evidence is also against the claim for a rating in excess of 10 percent for left knee sprain; there is no doubt to be resolved; and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

B.  PTSD

The Veteran asserts that his PTSD is worse than reflected in the initial 70 percent rating assigned.  At the July 2015 Board hearing, he testified to having symptoms to include sleep disturbance, confusion, and isolation, resulting in impaired occupational and social functioning. 

According to 38 C.F.R. § 4.126(a) (2015), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."

Under DC 9411, a 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2015).

The Board notes that psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, particularly under DSM-IV compared to the new DSM-5.  According to the DSM-IV, the GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Board finds that a rating in excess of 70 percent is not warranted.  Comparing the Veteran's reported and documented psychiatric symptoms to the rating schedule, he does not manifest or nearly manifest the behavioral elements of 100 percent disability due to PTSD and related symptoms at any time during the appeal period.  That is, total occupational and social impairment has not been shown or approximated.

The Board notes that, although the September 2014 rating decision reflects a finding of incompetency, and that a fiduciary was appointed with respect to both VA and SSA disability benefits, that finding alone does not establish total occupational and social impairment due to PTSD and associated symptoms.  The Board notes that the 70 percent rating currently assigned contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to PTSD.  38 C.F.R. § 4.1 (2015).  

The December 2014 VA examiner determined that there had been no change in the Veteran's PTSD symptoms since VA examination in February 2013, noting that the Veteran's opioid use disorder is secondary to his PTSD, and that it was not possible to differentiate between PTSD symptoms and his unspecified depressive disorder.  In addition, and although the report of examination reflects symptoms to include depressed mood; anxiety; suspiciousness; chronic sleep impairment; circumstantial, circumlocutory or stereotyped speech; impaired judgment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work like setting; impaired impulse control, such as unprovoked irritability with periods of violence, the examiner specifically concluded that the Veteran's psychiatric symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, not total social and occupational impairment, which is the impairment level set forth for a 70 percent rating.  

The December 2014 VA report of examination further notes that the Veteran was alert and oriented.  Although attention was noted to be impaired, at times, in terms of having to be redirected to answer questions, and memory for recent and remote events spotty, thought form was noted to be lucid and coherent, and thought content was appropriate and not obsessional or delusional.  Further, and although impaired impulse control was reported, and insight and judgment were noted to be fair/lacking, the examiner determined that there was no evidence of ideas of reference, hallucinations, delusions, specific fears, social fears, hypomania, mania, panic attacks or agoraphobia.  

In addition, and although multiple detox admissions were noted during the previous year, no suicidal or homicidal ideation was reported.  Further, and although the Veteran stated that his father had a restraining order against him due to repeated arguments, it was noted that that the Veteran had had a girlfriend with whom he spoke on a daily basis, good friends, and had a good relationship with his mother.  The examiner noted that, although the Veteran arrived with his mother, he stated that he had driven his own vehicle to a local mall where he met his mother so that she could drive him to the appointment.  Moreover, the examiner reported no evidence of social isolation, noting good hygiene, and that the Veteran was casually and appropriately dressed.  

Moreover, the December 2014 VA examiner determined that the Veteran's opioid use disorder is secondary to his PTSD and was an attempt to self-medicate his symptoms, and concluded that it was not possible to differentiate between PTSD symptoms and his unspecified depressive disorder.  The Board has considered all of the Veteran's psychiatric symptoms and diagnoses in reaching its decision regarding entitlement to an increased rating as separating their effects is not discernable by the evidence.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Further, VA treatment records in March 2014 reflect GAF scores of 45, and scores of 40 and 55 were reported in May 2014.  Further, a January 2014 VA inpatient record reflects a GAF score of 50.  The levels are primarily of serious impairment, which is evident by a 70 percent rating.

Although an April 2013 VA opinion notes that the Veteran had significant depressive and anxiety symptoms, he would benefit from the structure of a supportive work environment, prior to an award of a TDIU.  The evidence does not establish total social and occupational impairment due to PTSD and related symptoms.  The Board notes that the 70 percent rating currently assigned contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to PTSD.  38 C.F.R. § 4.1.  

In addition, and although VA inpatient records in February 2013 reflect a GAF score of 35 at admission, at discharge the GAF was 50.  It was noted that although the Veteran's parents had called 911 due to the Veteran expressing suicidal ideation, he admitted that it was an attempt to convince his parents to give him money.  In addition, and a July 2013 VA treatment record reflects a history of suicide, the February 2013 records notes that he denied suicidal and homicidal ideation and that he desired treatment for opiate abuse.  The records reflect that he was fairly groomed, and calm and cooperative, and cognition was noted to be intact.  Normal speech was reported, and eye contact was noted to be appropriate.  Recent and remote memory was intact, and affect appropriate.  Thought process was linear, logical, and goal directed.  No delusions, ideas of reference, thoughts of suicide or violence were noted.  In addition, no hallucinations, illusions, thought insertion or withdrawal was reported.  Although poor impulse control was noted, judgment and insight were intact, and he denied trying to harm himself.  

The February 2013 VA examination report indicates that there was no disorientation to time or place, no memory loss for names of close relatives, own occupation, or own name, no neglect of personal appearance and hygiene, and no spatial disorientation or to time or place.  In addition, no suicidal ideation, impaired impulse control, or intermittent inability to perform activities of daily living was reported.  Further, no persistent delusions or hallucinations were reported, and no grossly inappropriate behavior was noted.  The examiner concluded that PTSD and associated symptom resulted in occupational and social impairment with reduced reliability and productivity consistent with a GAF of 51.  

An April 2012 record reflects that the Veteran was neat and clean, and alert and cooperative.  It was noted that he was oriented, attentive, and maintained eye contact.  Although his mood was noted to be 'upset,' and his affect anxious and nervous, speech was coherent with normal rate.  In addition, and although loud volume was reported, language was noted to be logical.  Thought process was linear, and no delusions, overvalued ideas, obsessions, phobias, or preoccupations were noted.  No evidence of thought disturbance or perceptual abnormality was reported.  Although the Veteran's defense to impulsivity was reported to be low, it was noted that he was goal-oriented in wishing to maintain sobriety, and insight and judgment were noted to be good.  

A March 2012 record notes heroin dependence, early partial sobriety and a GAF of 59.  Speech was normal, affect was appropriate, and he denied suicidal or homicidal ideation.  No delusions were reported.  Thought process was linear, goal-directed, and logical.  In addition, no hallucinations were reported, and insight was noted to be fair.  Judgment was good, and no gross impairments in cognition were reported.  

A January 2012 record reflects GAF scores of 54 and 59.  It was noted that he was living with his mother and trying to find employment.  Speech was normal.  Mood was noted as 'I've been all right,' and noted to have improved since the previous week.  In addition, affect was appropriate.  He denied suicidal or homicidal ideation, and no delusions were reported.  Thought process was linear, goal directed, and logical, and no hallucinations were noted.  Insight was reported to be fair, judgment was noted to be good, and no gross impairments in cognition were reported.  

An October 2011 treatment record noting no suicidal or homicidal ideation and no previous suicide attempts indicates that that the Veteran had a girlfriend.  A GAF of 60 was assigned.  

Although the Veteran is competent to report his symptoms, in reaching a determination, the Board has afforded the VA examination reports and treatment records the greatest probative value.  The VA examination reports and opinions are based upon a review of the claims file, as well as objective findings, and the rationales provided are based on sound reasoning and reliable principles.  Such is far more probative with respect to whether PTSD and associated symptoms result in total social and occupational impairment.  

In addition, and although not bound by a determination of the Social Security Administration, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993), the Board notes that the medical records upon which the December 2012 SSA determination was based reflect disability due to not only psychiatric symptoms but also a back disability, since 2011.  This evidence does not establish total social and occupational impairment due to PTSD and associated psychiatric symptoms.  

Therefore, based on the evidence, while the Veteran's PTSD is severe in nature, total impairment in both the occupational and social spheres has not been shown.  Thus, the preponderance of the evidence is against a rating in excess of 70 percent; there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Thus, a disability rating in excess of 70 percent is not warranted at any time during the appeal.

C.  TDIU

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a) (2015).  

The Veteran is currently service connected for multiple disabilities.  His service-connected PTSD is rated as 70 percent disabling.  Thus, he meets the schedular criteria for a TDIU, even without consideration of service-connected lumbar spine strain, instability of the left knee, left knee sprain, and tinnitus, each of which is separately rated as 10 percent disabling, for a current combined rating of 80 percent.  

In addition, the Veteran asserts that he is unable to maintain gainful employment as a result of PTSD and associated symptoms.  Lending credibility to his assertion is the December 2014 VA examination report noting the appointment of a fiduciary for both his VA and SSA disability benefits, consistent with the finding of incompetency in the RO's September 2014 rating decision.  

Further, an April 2013 VA opinion notes that the Veteran had significant depressive and anxiety symptoms, and although it was noted that the Veteran would benefit from the structure of a supportive work environment, such as VA's Supported Employment (SE) program or Incentive Work (IT) program, prior to an award of a TDIU, the December 2014 VA examination report notes that the Veteran was unemployed and last worked in April 2014 for three to four months, after which he quit because he did not get along with his boss, and that prior to that, he was unemployed from 2012 to 2013.  

In addition, the December 2014 VA examiner determined that the Veteran's opioid use disorder is secondary to his PTSD, noting that it was not possible to differentiate between PTSD symptoms and his unspecified depressive disorder.  It was further noted that an April 2007 psychological evaluation in association with SSA disability benefits reflected that the Veteran had limitations in his stress tolerance, as well as some limits in his motivation to be self-sufficient with respect to employment.  Although his attention and concentration, as well as his memory, were grossly intact, long-standing behavioral issues with some previous fire-setting behaviors were noted.  Multiple detox admissions were reported, with an admission in September 2014 noted to be the 13th that year.  

As detailed above, the Veteran's PTSD has not resulted in total occupational and social impairment.  However, in this case, when resolving reasonable doubt in the Veteran's favor, and with consideration of his other service-connected physical disabilities, the Board finds that  the evidence establishes that his service-connected disabilities are of such a severity to render the Veteran unable to secure or follow a substantially gainful occupation throughout the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the evidence is in favor of the claim, and thus, a TDIU is warranted.  


ORDER

An initial rating in excess of 10 percent for instability of the left knee is denied.  

An initial rating in excess of 10 percent for a left knee sprain is denied.  

An initial disability rating in excess of 70 percent for PTSD is denied.  

A TDIU is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran seeks entitlement to service connection for hearing loss, to include as a result of weapons firing, blasts, and heavy equipment transporters during service in the Southwest Theater of Operations.  The Board notes that the March 2013 rating decision reflects service connection has been established for tinnitus due to noise exposure during service.  

Although no hearing loss was reported on VA examination in February 2013, the Veteran testified to having had hearing loss at separation, and at the Board hearing in May 2016, he stated that his hearing is worse since the February 2013 examination.  As such, and in view of the unavailability of some of the STRs, the Board finds that the Veteran should be afforded a new VA examination with respect to the hearing loss claim.  

In addition, the Veteran testified that to worsening of his back disability since VA examination in February 2013.  As such, the Board finds it necessary to remand these issues to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, these claims are REMANDED for the following actions:

1.  Schedule the Veteran for a VA audio examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.

The examiner is to conduct all indicated tests and determine whether the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2015).

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified hearing loss had its onset during, or is otherwise related to, service, including as to noise exposure in Iraq.  

A rationale for all opinions expressed should be provided.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected lumbar spine disability, to include any associated neurological impairment.  The entire claims file should be reviewed by the examiner. 

The examiner must identify all lumbar spine pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include his pain-free range of motion.  

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

The examiner must state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner must also discuss nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and state whether the Veteran has bowel or bladder problems, or any other neurological impairment, related to his lumbar spine disability. 

A rationale for all opinions expressed should be provided.  

3.  Finally, after conducting any additional development, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


